The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/8/21 has/have been acknowledged and is/are being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-8 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Koninklijke Philips Electronics N.V.  (WO 2011/161562 hereinafter “Philips” cited by the Applicant in IDS filed 9/8/2021).
Regarding claims 1-2 and 6-7, Philips discloses (Abstract; Fig. 1) a method for use in a human subject (e.g. 12), the method comprising: connecting the subject with a device (e.g. system 100) which produces an electrical current by disposing electrodes (e.g. surface electrodes 20, 30) at the subject’s scalp at a location corresponding to each of the subject’s left and right vestibular systems (e.g. see Fig. 1); and treating at least one disease by applying galvanic vestibular stimulation, GVS, to the subject (e.g. Abstract; Paragraphs 25-35). 
It is noted that Philips clearly teaches that the stimulation treats metabolic function and body weight.  Both which are used to treat diabetes, obesity and obesity related diseases.
Regarding claims 2 and 8, Philips further discloses wherein altering body mass composition further comprises one or more of decreasing total body fat, increasing relative percentage of lean muscle, and increasing bone miner density (e.g. paragraphs 25, 33, 52). 
Regarding claims 5 and 10, Philips further discloses applying GVS for a predetermined period of time at regular intervals (e.g. Paragraph 51).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,675,465. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the current claim includes the same limitations as that of claims 1 and 2 of the ‘465 patent.  Specifically, A method for treating at least one disease in a human 
Claims 2 and 8 contain the same limitations as that of claim 3 of the ‘465 patent.
Claim 3 contains the same limitations as that of claim 1 of the ‘465 patent, specifically, treating at least one of diabetes, type 2 diabetes mellitus, hypertension obesity, osteoporosis or an obesity-related disease.
Claims 4 and 9 contain the same limitation as claims 4 and 5 of the ‘465 patent.
Claims 5 and 10 contain the same limitations as claims 1 and  8 of the ‘465 patent specifically the treatment is applied for regular intervals.
Claims 6 and 7 of the current claim includes the same limitations as that of claim 1 and 2 of the ‘465 patent.  Specifically, A method for treating at least one disease in a human subject, the method comprising: connecting the subject with a device which produces an electrical current by disposing electrodes at the subject's scalp at a location corresponding to each of the subject's left and right vestibular systems; and treating the at least one disease by applying galvanic vestibular stimulation (GVS) from the device to the subject via the electrodes wherein the GVS is applied to alter body mass composition to treat diabetes, type 2 diabetes mellitus, hypertension obesity, osteoporosis or an obesity-related disease.


Conclusion
Claims 4 and 9 are rejected under the double patenting rejection only.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/
Primary Examiner, Art Unit 3762